Citation Nr: 0505938	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-15 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for a partial meniscus 
tear of the right knee, currently evaluated as 20 percent 
disabling based on instability and recurrent subluxation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel



INTRODUCTION

The veteran served on active duty from November 1972 to 
February 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a June 2003 rating decision, the veteran was awarded 
separate disability ratings for degenerative joint disease of 
the right knee, rated as 20 percent disabling based upon 
limitation of motion, and a scar of the right knee, rated as 
10 percent disabling.  The veteran did not disagree with 
those separate rating decisions and they are not addressed in 
this decision.

In its January 2005 Appellant's Brief, the veteran's 
representative points out that VA's General Counsel recently 
determined that a veteran could receive separate disability 
ratings for limitation of extension of the knee and 
limitation of flexion of the knee.  See VAOPGCPREC 9-2004 
(Sept. 17, 2004).  The issue of entitlement to an increased 
evaluation for degenerative joint disease of the right knee, 
currently evaluated as 20 percent disabling based on 
limitation of motion, is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran's partial meniscus tear of the right knee is 
manifested by severe instability and recurrent subluxation.


CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation, but no 
higher, for partial meniscus tear of the right knee, 
evaluated based on instability and recurrent subluxation, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA x-ray examination of the veteran's right knee in March 
2002 showed narrowing of femoropatellar and medial 
femorotibial joint spaces.  There was a status post 
arthroplasty of the distal femoral bone with a metallic nail 
projecting in the medial condyle.  There was no apparent 
dislodgement of the nail.  There was flattening and loss of 
the normal tubulation of the medial femoral condyle.  No 
definite joint effusion was identified.

At a June 2002 VA joints examination, the veteran reported a 
history of a rupture of the anterior cruciate ligament, a 
tear of the meniscus, and a tear of the medial collateral 
ligament of the right knee.  He had twice undergone surgery 
to repair his right knee.  His complaints included locking 
and giving way of the right knee.  He also complained of 
constant right knee pain.  The veteran had a history of 
dislocation of the right patella.  There was a varus 
deformity of the right knee.  There was no instability of the 
right knee.  McMurray's test was positive.  Lachman's test 
was negative.  Anterior and posterior drawer testing was 
negative.  The veteran ambulated with a severe right lower 
extremity limp.  He used a one-point cane or a Lofstrand 
crutch.  X-ray examination of the veteran's right knee showed 
narrowing of the medial knee patellofemoral knee joint 
compartment.  There were spurs arising from the medial 
femoral condyle and the medial aspect of the tibial plateau.  
There was an orthopedic screw projecting over the medial 
femoral condyle.  Soft tissues were unremarkable.  The 
examiner diagnosed history of torn medial collateral 
ligament, anterior cruciate ligament, and medial meniscus of 
the right knee, status post reverse Mauch procedure and 
medial meniscectomy, with residual instability of the right 
knee.

At a May 2003 VA joints examination, the examiner noted that 
the veteran complained of severe right knee pain on the joint 
with radiation to the thigh and distal leg and hip.  He 
referred a constant needle sensation on the right knee.  
There was no other complaint on the right knee.  The veteran 
used crutches to ambulate long distances in the community.  
He was able to walk short distances unaided.  During the 
previous year, the veteran had dislocation of his patella on 
five occasions.  This was treated with closed reduction.  The 
veteran had been unemployed for one and one-half years.  His 
right knee disability limited his social activities and 
prohibited him from scuba diving, participating in sports, 
and playing with his eight-year-old son.  The examiner was 
unable to check the veteran's right knee for instability due 
to the veteran's complaints of severe pain upon light 
touching of the knee.  Visual inspection showed no 
dislocation or subluxation.  Visually, the right knee joint 
was stable.  There was no weakness of the right knee extensor 
muscle quadriceps.  There was guarding of movement of the 
right knee.  The veteran walked unaided, limping on the right 
leg.  The examiner diagnosed partial tear of the meniscus of 
the right knee and degenerative joint disease with orthopedic 
screw of the right knee.  Arthrogram of the right knee showed 
a small medial meniscus with irregular margins, which was 
compatible with the veteran's clinical history of two 
previous meniscectomies and/or degeneration.  The lateral 
meniscus was normal with no identifiable tears.  The cruciate 
ligaments were not visualized, raising the possibility of 
tears.  A Baker's cyst was present.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

In the present case, a substantially complete application for 
the veteran's claim was received on March 28, 2002.  In an 
April 22, 2002 letter, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Thereafter, in a rating decision dated 
in July 2002, the veteran's claim was denied.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO, dated on April 22, 
2002, complied with these requirements.

Additionally, the Board notes that the April 22, 2002 letter 
to the veteran properly notified him of his statutory rights.  
That is, even though the April 22, 2002 letter requested a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  At a May 2003 VA joints examination, the 
veteran reported private medical treatment of his right knee 
at an emergency room and a local health center.  Although 
those records have not been obtained, the current VA 
examination of the veteran's right knee thoroughly depicts 
the veteran's right knee instability.  The report of the May 
2003 examination includes a description of the treatment-
bandaging, ice, and medications-received by the veteran at 
the private facilities.  Given all of these factors as well 
as the favorable nature of the decision below, the Board 
finds that the veteran is not prejudiced by the RO's failure 
to attempt to obtain additional medical records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided VA examinations in June 2002 and May 2003.  Although 
the veteran's representative in its April 2004 and June 2004 
Statements of Representative in Appeals Case requests that 
the Board remand the case to provide the veteran with a more 
recent examination, see Proscelle v. Derwinski, 2 Vet. App. 
629 (1992), the Board finds that a new examination is not 
necessary.  The examinations of record address the pertinent 
criteria for rating the veteran's disability, are adequate 
for rating purposes, and include an accurate and complete 
medical history.  See 38 C.F.R. § 3.326 (2004).  Further 
neither the veteran nor his representative alleges that the 
veteran's right knee instability had increased in severity 
since his last examination.  Cf. Snuffer v. Gober, 10 Vet. 
App. 400, 408 (1997) (requiring a new examination where the 
claimant asserts that a disability has increased in severity 
since the time of the last VA examination).  The veteran did 
indicate in his April 2003 substantive appeal that the 
instability in his right knee had worsened since the June 
2002 VA joints examination, but the May 2003 VA joints 
examination was conducted thereafter, and this decision by 
the Board addresses the increased severity of the veteran's 
right knee instability.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claim.  See 38 C.F.R. § 3.159(d) 
(2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2004).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2004).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  

The veteran's partial meniscus tear of the right knee is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 5257 for knee impairment manifested by moderate 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2004).  A 30 percent rating 
requires impairment of the knee with severe recurrent 
subluxation or lateral instability.  Id.  A 30 percent rating 
is the maximum rating under that diagnostic code.

At the June 2002 VA joints examination, the veteran 
complained of locking and instability in his right knee.  He 
required a crutch or a cane to ambulate long distances.  
McMurray's test was positive, and there was a varus deformity 
of the right knee.  At the May 2003 VA joints examination, 
the veteran reported that he had had five episodes of 
subluxation of his right knee in the previous year.  He 
limped on the right lower extremity when walking without a 
crutch.  These findings are consistent with severe 
disability.  The medical evidence of record does not show 
that the veteran's service-connected knee disability is 
manifested by impairment greater than severe recurrent 
dislocation or instability.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the 
opinion of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), have not been 
considered in conjunction with the veteran's current claim 
because Diagnostic Code 5257 is not predicated on range of 
motion and pain is already encompassed within that diagnostic 
code.  See Johnson v. Brown, 9 Vet. App. 7 (1998).

Because a 30 percent rating is the highest available under 
Diagnostic Code 5257, the Board has considered other 
diagnostic codes that provide for disability ratings greater 
than 30 percent.  Diagnostic Code 5055 provides that 
following the one-year period of a total rating after a total 
knee replacement (TKR), a 60 percent rating is to be assigned 
if the replacement resulted in chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2004).  
Here, the veteran's current symptoms are not analogous to 
those of Diagnostic Code 5055.  There is no evidence that 
physicians have recommended that the veteran undergo a TKR.  
Accordingly, the evidence supports a 30 percent disability 
rating of the veteran's right knee based on instability, but 
the preponderance of the evidence is against a disability 
rating greater than 30 percent for instability or subluxation 
of the right knee.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to knee disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required any recent 
periods of hospitalization for his service-connected right 
knee disability.

It is undisputed that the veteran's service-connected 
disability has an adverse effect on his employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2004).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

A 30 percent rating, but no higher, for the veteran's partial 
meniscus tear of the right knee, evaluated based on 
instability and recurrent subluxation, is granted, subject to 
the regulations governing the payment of monetary awards.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


